Gray, C. J.
The plaintiff, being the owner of the equity of redemption, was bound, as between himself and the mortgagor, to pay the note secured by the mortgage. But he was under no such obligation to any previous owner of the equity. The defendant, as maker of the note, was liable thereon to any person who took it for valuable consideration. The agreement of his brother and grantee to assume and pay the mortgage was an agreement between them only, and did not extinguish his liability on the note. The plaintiff, having paid the full amount of the note to the mortgagee, and having had the note indorsed to him, is entitled to recover the amount thereof from the defendant.
As to the further amount paid by the plaintiff to the mortgagee for the expenses of advertising the land for sale under the *30power in the mortgage, there is no such privity between the plaintiff and the defendant as to sustain this action.

Judgment for the plaintiff for the amount of the note and interest.